                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LORENZO RELERFORD,


       Petitioner,                         Civil No. 2:18-CV-12654
                                           HONORABLE VICTORIA A. ROBERTS
                                           UNITED STATES DISTRICT JUDGE
v.

RANDEE REWERTS,

      Respondent,
___________________________________/

SECOND ORDER COMPELLING PRODUCTION OF STATE COURT RECORD

       Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Magistrate Judge R. Steven Whalen signed an order of responsive pleadings requiring

Respondent to file an answer in accordance with Rule 5 of the habeas corpus rules by

April 5, 2019. On that day, Respondent filed an answer to the petition for writ of habeas

corpus, as well as some of the Rule 5 materials. Respondent failed to provide this Court

with a copy of the transcripts from Petitioner’s original trial in 2012 and his two re-trials

in 2015. These transcripts are necessary for resolving several of Petitioner’s claims.

       The habeas corpus rules require respondents to attach the relevant portions of the

transcripts of the state court proceedings, if available, and the court may also order, on its

own motion, or upon the petitioner’s request, that further portions of the transcripts be

furnished. Griffin v. Rogers, 308 F. 3d 647, 653 (6th Cir. 2002); Rules Governing § 2254




                                              1
Cases, Rule 5, 28 U.S.C. foll. § 2254. “When this information is required, it is the State’s

responsibility to provide it.” Griffin, 308 F. 3d at 654.

       Based upon the foregoing, the Court ORDERS Respondent to produce the trial

transcripts from Petitioner’s first, second, and third trials in the Genesee County Circuit

Court twenty one (21) days of the date of this order or show cause why they are unable

to comply with the order.


                                           s/ Victoria A. Roberts
                                           HON. VICTORIA A. ROBERTS
                                           UNITED STATES DISTRICT JUDGE
Dated: 8/28/19




                                               2
